Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Appeal Brief, filed 19 October 2021, with respect to the rejections of claims 1-6, 10-12, 50-55 have been fully considered and are persuasive. Specifically, Greenberg teaching away from the instant invention is persuasive. Greenberg while lowering and optimizing the carbon dioxide levels in the blood also raises the level which is teaching away from the instant invention which is used to remove carbon dioxide. Adding more carbon dioxide is teaching away from the current system since the objective provided by the Applicant is to remove carbon dioxide to reduce cardiovascular complications. The 35 USC 103 rejection of Claims 1-6, 10-12, 50-55 have been withdrawn. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 13-49 directed to a method for treating cancer non-elected without traverse.  Accordingly, claims 13-49 have been cancelled.
Reasons for Allowance
Claims 1-6, 10-12, 50-55 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or reasonably suggest either alone or in combination a system comprising one or more venting modules coupled to the fluid flow path to remove carbon dioxide from at least a portion of the heated blood. 
Fausset (US 6827898) teaches an extracorporeal treatment device that heats blood to hyperthermia temperatures but does not teach one or more venting modules coupled to the fluid flow path to remove carbon dioxide from at least a portion of the heated blood by causing the 
Greenberg (US 2012/0189711) while lowering and optimizing the carbon dioxide levels in the blood also raises the level which is teaching away from the instant invention which is used to remove carbon dioxide. Adding more carbon dioxide is teaching away from the current system since the objective provided by the Applicant is to remove carbon dioxide to reduce cardiovascular complications. 
Wrazel (US 2010/0326916) teaches an exchange filter that passes through a filter but does not teach one or more venting modules coupled to the fluid flow path to remove carbon dioxide from at least a portion of the heated blood. Wrazel actually heats the blood after the filtering systems as seen in figure 2 which teaches away from having an upstream heat exchanger. 
Gellman (US 2008/0199357) while teaching a pump-oxygenator that removes carbon dioxide cannot be reasonably combined with Fausset to arrive at the instant invention since Gellman combines two separate components of Fausset which separates the pump from the oxygenator with a heat exchanger in between. 
Raible (US 5217689) and Corey (US 6117390) both teach an oxygenator that exchanges oxygen and carbon dioxide, but also does not have a heat exchanger prior to the exchange of the oxygen and carbon dioxide. Further the layers of the of both Raible and Corey would not necessarily lead to the remove of carbon dioxide after heating the blood. The modules of Raible and Corey mix the oxygenator and heat exchanger elements and cannot yield a device as cited by Applicant. 
The cited prior art fails to teach each and every element of the independent claims; therefore, claims 1-6, 10-12, 50-55 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAI H WENG/Examiner, Art Unit 3781